Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
           This action is in response to the communication filed on 6/1/2022. 
Claims 20-37 are allowed. 
Allowable Subject Matter
Claims 20-37 are allowed. 
				 Terminal Disclaimer 
The terminal disclaimer filed on 6.1.2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jakobsson et al US Patent 6,931,126 teaches message encryption with transmission key with quadruplet and random number with secret key. 
Coron et al US Patent 7,218,735 teaches cryptography with ellicpitcal curve for key-exchange protocol for encryption with public key and point / pairs on ECC with random variable. 
Naslund et al US Patent 7,243,292  teaches binary data code with groups of data on finite field of elliptical curve with coefficients and random number. 
Joy et al US Patent 7,424,114 teaches numerous public key probabilistic encryption with maximum security level against cyberattacks. 
Girault et al US Patent 7,590,846 teaches asymmetrical cryptography with pseudo-random number by mathematical relationship with pair of keys on ECC elliptical curve cryptography.  

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 6/1/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 20, 26 and 32 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of ECC Elliptical curve cryptography where generating ECRNG elliptic curve random number generator with pair of points on elliptical curve with relationship to escrow key and logging an output of the ECRNG to reconstruct the random number with the escrow key as further as described in amended claims 6/1/2022.
Claims ‘ .. establishing an escrow key for a security domain within a network, comprising:
establishing a pair of points (P, Q) as respective inputs to an elliptic curve random number generator (ECRNG), wherein P = eQ, and e is a relationship between the pair of points (P, Q);
storing the relationship e as an escrow key;
generating from the ECRNG a random number for use in cryptographic operations within the security domain;
using the random number in a cryptographic operation; and
logging an output of the ECRNG to reconstruct the random number with the escrow key.’ with additional detailed steps in claim(s) as described in independent claim(s) on 6/1/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431